Citation Nr: 0902209	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left ankle.

2.  Entitlement to service connection for diabetes mellitus 
(DM), Type II.

3.  Entitlement to service connection for arthritis of the 
right knee, status post total arthroplasty.  

4.  Entitlement to service connection for a left knee/leg 
disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for a broken nose.  

8.  Entitlement to service connection for a fractured jaw.  

9.  Entitlement to service connection for a fracture of the 
left arm with arthritis.

10.  Entitlement to service connection for a fracture of the 
right leg with arthritis.  

11.  Entitlement to service connection for a low back 
disability, other than scoliosis.  

12.  Entitlement to service connection for a fracture of the 
thumb and three fingers of the right hand.  

13.  Entitlement to service connection for scoliosis of the 
back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In an August 2002 rating decision, in pertinent part, the 
veteran was denied service connection for hypertension 
(characterized as high blood pressure), Type II DM, 
sinusitis, a broken nose, a fractured jaw, a fracture of the 
left arm, a fracture of the right leg, a low back disability 
including scoliosis, and a fracture of the thumb and three 
fingers of the right hand.  The veteran perfected appeals to 
these issues.  In March 2003, the RO denied service 
connection for arthritis of the right leg and the veteran 
also appealed that issue.  In June 2003, the RO also denied 
service connection for left knee/leg disability, which was 
also appealed by the veteran.  In pertinent part, in 
September 2004, the RO granted service connection for 
arthritis of the left ankle and assigned a 10 percent rating 
under Diagnostic Code 5003 effective February 2003.  The 
veteran appealed the assigned rating.  In an August 2006 
rating decision, service connection was denied for right knee 
arthritis, status post total arthroplasty, which the veteran 
appealed.  

In November 2008, the veteran testified before the 
undersigned at a Travel Board hearing.  The veteran has 
limited his appeal to the issues on the front page of this 
decision.  

The Board notes that the issue of service connection for a 
right leg disability as secondary to service-connected ankle 
disabilities has been raised.  This issue is referred to the 
RO for appropriate action.  

The issue of service connection for scoliosis of the back is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has marked limitation of motion due to pain 
of the left ankle; he does not have ankylosis of that joint.  

2.  The veteran's service did not include service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975; Type II DM was not manifest during service, 
manifest within one year of separation, and is not 
attributable to service.

3.  A right knee disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current right knee disability is not attributable to service.

4.  A left knee/leg disability was not manifest during 
service, arthritis was not manifest within one year of 
separation, and current left knee disability is not 
attributable to service.

5.  Hypertension was not manifest during service, manifest 
within one year of separation, and is not attributable to 
service.

6.  Sinusitis is not attributable to service.  

7.  The veteran does not have residuals of a broken nose 
which are attributable to service.  

8.  The veteran does not have residuals of a jaw fracture 
which are attributable to service.  

9.  The veteran does not have residuals of a left arm 
fracture which are attributable to service nor does he have 
arthritis of the left arm.  

10.  The veteran does not have residuals of a right leg 
fracture which are attributable to service nor does he have 
arthritis of the right leg.  

11.  A low back disability (other than scoliosis) was not 
manifest during service, arthritis was not manifest within 
one year of separation, and current low back disability is 
not attributable to service.

12.  A right hand disability was not manifest during service, 
arthritis was not manifest within one year of separation, and 
current right hand disability is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for 
arthritis of the left ankle are met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 4.7, 4.20, 4.71(a), Part 4, 
Diagnostic Codes 5003, 5271 (2008).

2.  Type II DM was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  A right knee disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

4.  A left knee/leg disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

5.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

6.  Sinusitis was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

7.  A broken nose was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

8.  A jaw fracture was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

9.  A left arm fracture was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

10.  A right leg fracture was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

11.  A low back disability (other than scoliosis) was not 
incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

12.  A fracture of the thumb and three fingers of the right 
hand was not incurred in or aggravated by service and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters have been sent to the claimant as to all issues 
on appeal as follows: (1) arthritis of the left ankle in 
April 2002, March 2004, March 2007, and May 2008; (2) right 
knee in May 2006; (3) left knee/leg in March and May 2003; 
(4) hypertension in April 2002 and March 2004; (5) Type II DM 
in April 29002 and March 2004; (6) sinusitis in April 2002 
and March 2004; (7) a broken nose in April 2002, March 2003, 
and March 2004; (8) fractured jaw in April 2002, March 2003, 
and March 2004; (9) left arm in April 2002, March 2003, and 
March 2004; (10) right leg in April 2002, November 2002, and 
March 2004; (11) low back in April 2002 and March 2004; and 
(12) fracture of the thumb and three fingers of the right 
hand in April 2002, March 2003, and March 2004.  
Cumulatively, the VCAA notifications fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  Indeed, the communications 
received from the veteran, to include his oral testimony, 
demonstrate his understanding.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board notes that the claimant has asserted that some of 
his service treatment records are missing.  VA endeavored to 
locate all service treatment records and associate them with 
the claims file.  No further records are available.  
Significantly, there are service treatment records for 
review, including the veteran's separation examination, 
showing the status of his physical health when he was 
discharged from service.  

The Board also finds that a VA examination is not necessary 
to determine whether his claimed service connection issues 
are related to his period of honorable service, as the 
standards of the recent decision of the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, there is no inservice or current credible 
evidence of a broken nose, fractured jaw, fractured left 
arm/arthritis, or fractured right leg, or other disabilities 
affecting these areas.  There is no inservice right knee 
disability including arthritis, hypertension, Type II DM, low 
back disability including arthritis (other than scoliosis), 
sinusitis, left arm disability including arthritis, right leg 
fracture, left knee/leg injury or disease, or right hand 
fracture, and there is no indication that the claimed 
disabilities or persistent or recurrent symptoms of claimed 
disabilities (for the reasons set forth below) may be 
associated with the veteran's service or with another 
service-connected disability.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With regard to the left ankle higher rating claim, in 
Dingess, the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Further, the claimant was also 
sent a VCAA letter in May 2008 which pertained to his claim 
for higher rating.  

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met even though such a letter was in fact sent in May 2008.

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined in May 2007.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough and 
supported by other medical records.  The examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The veteran was also information regarding the appropriate 
disability rating or effective date to be assigned in May 
2008.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Left Ankle Rating

In pertinent part, in September 2004, the RO granted service 
connection for arthritis of the left ankle and assigned a 10 
percent rating under Diagnostic Code 5003 effective February 
2003.  

At his Travel Board hearing, the veteran indicated that he 
wore an ankle brace for stability.  He indicated that he 
walked with a cane, crutches, or used a motorized scooter.  
He related that he had motion in his ankle, but it was just a 
little motion.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's service-connected left ankle arthritis has been 
rated under Diagnostic Code 5003.  The Board observes that 
limitation of motion of the service-connected joint in 
question, the dominant symptomatology, is rated on the same 
basis.  

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability rating is warranted for x-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is x-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Thus, under Diagnostic Code 5003, the highest rating 
permitted is 10 percent for one joint; in this case, the left 
ankle joint.  

With regard to the left ankle, the veteran may be rated under 
Diagnostic Code 5271.  Diagnostic Code 5271 evaluates the 
ankle disability based on limitation of motion.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  Ankylosis of the ankle 
provides higher ratings under Diagnostic Code 5270.  

The left ankle has been evaluated in two VA examinations.  In 
April 2004, the veteran was walking with canes; however, this 
was due to his back disability.  His left ankle exhibited 10 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
He was stable in eversion and inversion stresses.  X-rays 
revealed a very small calcaneal spur extending off the 
posterior aspect of the calcaneous and pointing superiorly.  
There appeared to be a small old fracture to this bony spur.  
There was a very tiny spur extending off the inferior aspect 
of the calcaneous and there was a mild amount of osteophyte 
formation extending posteriorly off the talus.  The bony 
structures were otherwise normal with no acute bony 
abnormality.  These were considered to be minor 
abnormalities.  

The veteran was reexamined in May 2007.  The veteran reported 
that he always used a cane for walking due to his left ankle.  
The examiner noted that the veteran was unable to walk more 
than a few years or stand for more than a few minutes.  The 
examiner indicated that the veteran's weight bearing was 
affected and his gait was antalgic.  His active motion on 
dorsiflexion was to 10 degrees; however, pain started at zero 
degrees.  Passive range of motion was the same.  On plantar 
flexion, pain began at zero degrees and the veteran was able 
to move the ankle to 30 degrees.  The examiner indicated that 
there was no instability, tendon abnormality, or angulation.  
However, the veteran had edema, tenderness, painful movement, 
and guarding of movement.  The examiner identified the daily 
activities which were moderately limited as doing chores and 
exercise.  The veteran was unable to do sports.  He was able 
to perform his activities of daily living.  

The veteran exhibits marked limitation of motion when 
considering DeLuca and the functional impact due to pain.  
Thus, a higher rating of 20 percent is warranted.  Since the 
veteran has had such pain throughout the appeal period, the 
higher rating is warranted throughout the appeal period.  
Since the ankle is not ankylosed, a rating in excess of 20 
percent is not warranted.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 20 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left ankle disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's left ankle with the established criteria found in 
the rating schedule for arthritis and/or ankle disability 
shows that the rating criteria reasonably describes the 
veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers loss of motion as well 
as pain on motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his left ankle 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the left ankle 
disability itself markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Service Connection

The veteran contends that service treatment records are 
missing.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

As indicated above, all available service treatment records 
are contained in the claims file.  These records include 
various service treatment records as well as the separation 
examination which is detailed in nature.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis, hypertension, and Type II DM will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Vietnam Service

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), Type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran has claimed that he has Type II DM due to Vietnam 
service.  However, he did not serve in Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975.  Thus, he is not entitled to the presumptions 
cited above or service connection on that basis.  


Veteran's Contentions

The veteran essentially contends that the majority of his 
claimed disabilities are the result of several inservice 
injuries.  

At his July 2006 RO hearing, the veteran indicated that he 
broke his jaw, nose, injured his low back, fractured his 
right leg, fractured his left arm, and has sinusitis due to 
the broken nose, all due to an incident when he was thrown 
off a tank.  He was on the back end of a tank.  The engines 
were changed out and the engine was not bolted down.  He 
indicated that he thought that the fans came off of the 
engine that they put in because when the engine was revved, 
he was thrown into the air and came down, hanging on a 
turret.  He hit the side of the turret and suffered those 
injuries.  He claimed that his left leg was put in a cast and 
submitted photographs to show that the leg was casted.  
However, the photographs reflect that he had a cast on his 
right leg, as necessitated by a right ankle injury (sustained 
in a slip and fall incident as shown in the service treatment 
records and service personnel records).  The veteran stated 
that he was hospitalized for two days and was put on a light 
profile.  He related that x-rays were taken.  With regard to 
a second incident, a hatch fell on his right hand, resulting 
in fractures to his thumb and three of his fingers.  

The veteran later indicated that his right leg was actually 
fractured in a third incident when he hurt his right ankle.  
He also indicated that he broke his jaw, nose, and left arm 
at that time, too.  The veteran said that he had pictures of 
his arm in a cast, but they were destroyed in a house fire.  
The veteran further testified that his hypertension and DM II 
also started in service and/or in the initial post-service 
presumptive year period.  He related that he had gone to 
Vietnam twice and was attached to the 82nd Airborne at that 
time.  The veteran stated that although he was treated after 
service in his hometown, those physicians are all dead or 
retired.  

The veteran also presented testimony at a Travel Board 
hearing in November 2008.  The veteran related that he was 
injured when a tank was blown up during service, he was 
pitched into the air, and he came back down.  He indicated 
that he hurt his right knee.  The stated that he also injured 
his left leg and knee as well as his nose, jaw, low back, and 
left arm.  The veteran also related that when he fractured 
his ankle, he also broke his leg and injured his right knee.  
He injured his hand when a hatch fell on his hand.  The 
veteran indicated that his DM II and hypertension began 
during service.  He also claimed that he had sinusitis.  


Service and Post-Service Lay and Medical Evidence

The service treatment records do no document the claimed 
injuries, other than when the veteran suffered a slip and 
fall while painting a vehicle and hurt his right ankle, only.  
The service treatment records and service personnel records 
reflect that he was placed in a short leg walking cast.  The 
veteran has submitted photographs which show that he was 
wearing this cast.  The records do not show that there was 
any right leg fracture or other injury to the right lower 
extremity at that time, however.  The injury to the ankle was 
described in detail.  There was no mention of the leg.  
Likewise, they do not reflect that any other area of the 
veteran's body was injured at that time.  The Board finds it 
very unlikely that the treatment records documenting this 
injury in detail would neglect to mention other sustained 
injuries and the treatment thereto.  

Further, the service treatment records are entirely negative 
for any documentation of an injury or disease of the right 
leg or right knee, nose to include sinuses, jaw, lower back, 
left arm, right hand, or left knee/leg.  The separation 
examination is detailed.  The veteran also completed a Report 
of Medical History at that time.  On the Report of Medical 
History, the veteran denied having sinusitis, nose trouble, 
tooth or gum trouble, high blood pressure, heart trouble, 
sugar or albumin in the urine, arthritis, trick or locked 
knee.  The veteran reported that he had bone, joint, or other 
deformity as well as lameness.  However, he attributed this 
report to his foot as he indicated that he had suffered a 
broken foot.  He reported that he had not been advised to 
have any operations.  He stated that he had not had any 
illness or injury other than the ones that were noted.  He 
reported that he had not treated himself for any illness 
other than a minor cold.  Physical examination revealed that 
the veteran's head and face were normal, his nose was normal, 
his sinuses were normal, his heart was normal, his vascular 
system as normal, and his upper extremities were normal.  The 
veteran had abnormalities of the lower extremities.  It was 
indicated that he had suffered a fracture of the medial 
malleolus.  No other injury, residual of injury, disease, or 
abnormality was identified.  The veteran's urine testing for 
sugar was negative.  His blood pressure was 130/80.  He was 
not diagnosed as having hypertension, Type II DM, nor were 
any manifestations identified.  The veteran was noted to have 
moderate scoliosis of the spine; however, no other spine 
injury, residual of injury, disease, or abnormality was 
shown.  

Post-service, VA records show that in the 1990's, the veteran 
was diagnosed as having hypertension and sinusitis.  
Osteoarthritis of the hand; Type II DM; degenerative joint 
disease and degenerative disc disease of the low back, a 
popliteal cyst and osteoarthritis of the left knee; an 
osteophyte, popliteal cyst (which was removed), and 
osteoarthritis of the right knee (the veteran underwent 
arthroplasty on that knee), were diagnosed in the early 
2000's.  In August 2000, it was noted that the veteran's 
diagnosis of Type II DM was a new diagnosis.  The veteran 
complained of left arm pain, but it was associated with 
shoulder complaints in August 2002.  No underlying pathology 
of the left arm, to include any old fracture residuals, was 
demonstrated.  There was no treatment or diagnosis of any 
jaw, nose (other than sinusitis), left arm arthritis, or 
right leg disability other than radiating pain from his back.  

In sum, the veteran has post-service diagnoses of right knee 
arthritis, a popliteal cyst, and a spur; left knee popliteal 
cyst and a spur; hypertension, Type II DM; sinusitis; 
osteoarthritis of the right hand; and degenerative joint 
disease and disc disease of the low back.  The veteran does 
not have any diagnoses related to his nose, jaw, left arm 
(including arthritis), or right leg (including arthritis and 
excluding the knee).  


Analysis

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve a simple diagnosis.  See 
Jandreau; see also Woehlaert.  The veteran is not competent 
to provide more than simple medical observations.  The 
current diagnoses may not be diagnosed via lay observation 
alone and the veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient in that regard.  

Further, in consideration of its review of the record and 
oral testimony, the Board does not find the veteran's report 
of his inservice injuries to be credible.  

The veteran injured his ankle.  That injury is clearly set 
forth in the medical records.  However, there was no 
associated right leg injury.  There were no simultaneous 
injuries to other joints or body areas.  The record does not 
reflect any injury where the veteran was thrown in the air.  
The record does not reflect any injury where a hatch fell on 
his right hand.  While service connection may still be 
established absent such documentation, this is not the case 
where the Board finds the veteran's statements and claims of 
such injuries to be not credible.  The Board finds the 
separation examination with the Report of Medical History to 
be credible and probative.  The Board finds that the veteran 
did in fact sign those forms.  The veteran denied having any 
injuries, other than the broken foot.  The veteran denied 
having symptoms and current disabilities.  Likewise, the 
physical examination did not reflect any of the claimed 
injuries or residuals thereof.  The silence and the normal 
findings constitute negative evidence.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The veteran's current claims are contradictory to this 
inservice Report of Medical History and discharge 
examination.

Further, the Board finds this contemporaneous evidence to be 
of greater probative value than history as reported by the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The record does not reflect any diagnosis of arthritis, 
hypertension, or Type II DM in the initial post-service year.  
The veteran did not file a claim post-service for decades.  A 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  Shaw v. Principi, 3 
Vet. App. 365 (1992).

The claimed disabilities, those that have been diagnosed, 
were not diagnosed for decades after service.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

The veteran's assertions regarding the purported injuries has 
been inconsistent and has changed, even within the course of 
the same hearing, as noted above.  He did not provide a 
consistent rendition of what occurred during service.  These 
inconsistencies also erode his credibility.  

Further, although he contends that he served in Vietnam, as 
noted, he was not in the military during the requisite time 
period for the applicable herbicide presumption.  However, 
more significantly, the service personnel records which 
documented his inservice duties and where he was stationed do 
not reflect that he ever went to Vietnam.  Thus, again, the 
veteran provided inaccurate information which again 
negatively impacts his credibility.  

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post 
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

In this case, the veteran is not credible.  Thus, his lay 
testimony does not establish two of the three elements 
required for service connection under 38 C.F.R. § 3.303(b): 
(1) that the condition was "noted" in service, and (2) 
evidence of post-service continuity of the same 
symptomatology.  

Otherwise, the record does not establish either of these two 
elements with regard to the claimed disabilities.  Further, 
there is no competent evidence establishing a nexus between 
service and post-service diagnoses of right knee arthritis, a 
popliteal cyst, and a spur; left knee popliteal cyst and a 
spur; hypertension, Type II DM; sinusitis; osteoarthritis of 
the right hand; and degenerative joint disease and disc 
disease of the low back.  

The veteran does not have any diagnoses related to his nose, 
jaw, left arm (including arthritis), or right leg (including 
arthritis).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

To the extent that the veteran told any of the medical 
personnel that his claimed disabilities were initially 
incurred during service due to the claimed inservice 
injuries, such a report was inaccurate.  See July 9, 2003 VA 
outpatient record for treatment of the right knee.  A report 
by an examiner which records the veteran's history as 
provided by him is not verification of that history, rather, 
they are the same as the veteran's own statements.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995); see also Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Further, reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran, as has 
been done here.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  The Board may reject a medical opinion that is based 
on facts provided by the veteran that have been found to be 
inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  As such, this medical opinion it is of 
little probative value.  The facts presented by the veteran 
are refuted by the documentary records, are inconsistent and 
contradictory in nature, and are unsupported.




Conclusion

Accordingly, service connection is not warranted for issues 
numbered 1 through 12.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to a 20 percent rating for arthritis of the left 
ankle is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Service connection for Type II DM is denied.  

Service connection for arthritis of the right knee, status 
post total arthroplasty, is denied.  

Service connection for a left knee/leg disability, is denied.  

Service connection for hypertension, is denied.  

Service connection for sinusitis, is denied.  

Service connection for a broken nose, is denied.  

Service connection for a fractured jaw, is denied.  

Service connection for a fracture of the left arm with 
arthritis, is denied.  

Service connection for a fracture of the right leg with 
arthritis, is denied.  

Service connection for a low back disability, other than 
scoliosis, is denied.  

Service connection for a fracture of the thumb and three 
fingers of the right hand, is denied.  


REMAND

The service treatment records reflect that when the veteran 
entered service, it was noted on his enlistment examination 
that he had mild scoliosis of the spine.  His separation 
examination reflects that his scoliosis was moderate.  The 
August 2002 rating decision determined that there was no 
inservice worsening of the scoliosis.  

It is unclear from the record if the veteran's scoliosis is a 
congenital or developmental defect.  Congenital or 
developmental disabilities are not diseases or injuries under 
VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
Thus, service connection cannot be granted for such 
disorders.  However, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

The Board finds that a medical opinion is necessary to 
determine if the veteran's scoliosis is a congenital or 
developmental defect.  If so, it must be determined if there 
was inservice superimposed injury or disease.  If not, it 
must be determined if there was inservice aggravation as the 
scoliosis went from mild to moderate in degree, during the 
veteran's period of active duty.  

Accordingly, the case is REMANDED for the following action:


	(CONTINUED ON NEXT PAGE)


1.  Obtain a VA medical opinion.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to the following 
questions in terms of whether it is more 
likely than not, less likely than not, or 
at least as likely as not:

A.	If the veteran's scoliosis is a 
congenital or developmental defect, 
was there inservice superimposed 
injury or disease.  
B.	If not, if the veteran's scoliosis 
underwent an increase in disability 
during service.  
C.	If the veteran's scoliosis underwent 
an increase in disability during 
service, was the increase in 
disability due to the natural progress 
of the disease or was the increase in 
disability beyond the natural progress 
of the disease.  

2.  The AMC should then readjudicate the 
remaining issue on appeal in light of all of 
the evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


